Title: From Thomas Jefferson to Phineas Bond, 29 June 1793
From: Jefferson, Thomas
To: Bond, Phineas



Sir
Philadelphia June 29. 1793.

I have this moment received your favor of yesterday informing me that you have appointed Edward Thornton to be your vice Consul at Baltimore and desiring that measures may be taken to have him received. The only measure to be taken is to furnish Mr. Thornton with the President’s Exaquatur, which is in the nature of an Inspeximus, reciting that Mr. Thornton’s ‘commission has been produced to him.’ This of course renders it requisite that the Commission should be presented to the President. It is also necessary to retain a copy in my office, to be entered among the records. This has been the course with all Consular and Viceconsular commissions. I must therefore trouble you, Sir, for Mr. Thornton’s commission when the President returns, and the Exaquatur can then be issued. I have the honor to be Sir Your most obedt servt

Th: Jefferson

